DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments and arguments to the claims filed on December 22, 2020 have been received and entered. Claims 43 and 44 are newly added. The declaration under 37 CFR 1.132 filed December 22, 20220 is sufficient to overcome the rejection of claims 32-42 based upon Fu et al (1 Molecular Therapy, 2011, 19(6), 1025–1033, 2011)/ Fu et al (hereafter 2, Molecular Genetics and Metabolism, 2011)/ Fu et al (3, Molecular Therapy, 2011 Vol. 19, Supp.  S131. Abstract Number: 337), applied under 102(a).
Claims 32-44 are under consideration. 
Priority
This application is a continuation of application no 13/491,326, filed on 06/07/2012 that claims priority from US provisional application 61/494,635 filed on 06/08/2011

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Withdrawn Claim Rejections - 35 USC § 102
Claims 32-41 and 42 were rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Fu et al (hereafter 1, Molecular Therapy, 2011, 19(6), 1025–1033, 2011, published online, 3/8/2011). Applicant’s arguments and submission of declaration under 37 C.F.R. § 1.132 stating Fu l- are not publications by another was found persuasive, therefore, previous rejection of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. 
Claims 32, 34-38, 40-42 were rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Fu et al (hereafter 2, Molecular Genetics and Metabolism, (February 2011) Vol. 102, No. 2, pp. S18-S19. Abstract Number: 118. Meeting Info: 7th Annual Research Meeting of the Lysosomal Disease Network, WORLD Symposium 2011. Las Vegas, NV (abstract only), page 1. IDS,)/or  Fu et al (Hereafter 3, Molecular Therapy, (May 2011) Vol. 19, Supp. SUPPL. 1, pp. S131. Abstract Number: 337. Meeting Info: 14th Annual Meeting of the American Society   Applicant’s arguments and submission of declaration under 37 C.F.R. § 1.132 stating Fu II-III are not publications by another was found persuasive, therefore, previous rejection of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32-42 remain rejected and claims 43 and 44 are newly rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cressant et al (The Journal of Neuroscience, November 10, 2004, 24(45):10229 –10239, IDS), Manfredsson et al (Molecular Therapy, 2009, 17, 403-405, IDS) ,  Kaspar et al (US Patent application no 20120177605, dated 7/12/2012, filed on 10/11/11, effective filing date 12/19/2008)/ Barkats et al (US Patent application no 20100240739, dated 9/23/2010, 10/3/2008) and  Ruzo et al (XVlll Annual Congress of the European Society of Gene and Cell Therapy: 1389, abstract Or 96, October 22-25, 2010, IDS).
With respect to claims 32 and 38, 43, Cressant et al teach a method of treating mucopolysaccharidosis IIIB, said method comprising the step of administering a rAAV2 or AAV5  comprising  nucleic acid encoding a-N-acetylglucosamidinase to a subject in need thereof, wherein mannitol is not administered prior to the administration of the rAAV. Specifically, Cressant teaches administering adeno-associated virus serotype 2 (AAV2) or 5 (AAV5) coding for NaGlu directly to the brain of the subject in need thereof via injection in the striatum showing expression of NaGlu in neuron intracellular organelles, including lysosomes (abstract). It is further disclosed that NaGlu delivery reversed GM2 and GM3 ganglioside overload (see figure 7). Cressant et al further teaches testing inflammatory pathology in untreated mouse that is reduced in which NaGlu is present at physiological or supraphysiological levels (see figure 8, page 10237, col. 2).
. Cressant et al differ from claimed invention by not explicitly disclosing the use of rAAV9 as gene therapy vector to deliver a- N- acetylglucosamidinase. 
Manfredsson teaches previous studies have shown that rAAV injections directly into brain result in robust but relatively local transduction. It is further disclosed that the local delivery methods are advantageous when attempting gene therapy for neurological disorders that result from neuropathology that is localized to a specific anatomical region or anatomical circuitry such as in the case of Parkinson’s disease. In contrast, treatment of neurological 
 Kaspar et al teach a method of delivering a polynucleotide across the BBB in CNS and peripheral nervous system, said method comprising systemically administering a rAAV9 with a genome including the polynucleotide of interest to a patient, wherein the rAAV9 genome is a single-stranded genome (see para. 16, 98 and example 3), wherein dosages of rAAV may range from about lxl011 vg/kg to lxl016 or more viral genomes per kilogram body weight in an adult (see para. 51). Likewise, Barkats  teaches systemic injection of rAAV, for delivering genes to cells of the central nervous system in mammals, such as brain neurons or glial cells, and in particular to motor neurons or glial cells of the spinal cord, wherein rAAV is AAV9 (see abstract, para. 92). The combination of reference differs from claimed invention by not explicitly reporting peripheral effect of delivering AAV. 
Ruzo et al cure the deficiency by explicitly disclosing treating a subject having an inherited lysosomal storage disease caused by the deficiency of the enzyme by intravenously administering AAV9 encoding sulfamidase gene resulting in intralysosomal accumulation of the glycosaminoglycan (GAG) heparan sulfate. Ruzo discloses that intravenous administration of sulfamidase-expressing AAV9 vectors resulted in a widespread reversal of lysosomal accumulation in all brain regions, which was parallel to a reduction of neuroin-flammatory markers and an improvement of neuromotor alterations of MPSIIIA mice. Ruzo teaches testing the level of GAG in CNS as well as somatic tissue. Ruzo teaches intravenous AAV9 treatment also corrected GAG accumulation in all somatic tissues. It is further disclosed that treatment mediated normalization of GAG storage in all brain areas, concomitant with a complete reversal of the lysosomal accumulation in neurons, astrocytes and microglia, and the absence of neuroinflammatory process (abstract). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of gene delivery of a gene of interest (a-N-acetylglucosamidinase ) in CNS of  a subject in need thereof  as disclosed by Cressant by incorporating said gene of interest in ssAAV9 as disclosed by Kaspar/ Barkats and Ruzo, in order to more efficiently deliver transgene at the target tissue of CNS and peripheral nervous system of said subject in need thereof, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so as prior art recognized that ssAAV9 vectors are more efficient with improved and persistent transgene expression in CNS and peripheral nervous system (supra). Additionally, it would have been further obvious for one ordinary skill in the art to use AAV of serotype 9 as prior art recognized rAAV9 being only viral vector that crosses BBB and widespread express transgene throughout CNS  (supra). One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully teach delivering gene of interest KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (http: www.uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf). 
Therefore, the claimed invention as a whole was prima facie obvious in the absence ofevidence to the contrary. 

Claims 32-42 remain rejected and claims 43 and 44 are newly rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cressant et al (The Journal of Neuroscience, November 10, 2004, 24(45):10229 –10239), Manfredsson et al (Molecular Therapy, 2009, 17, 403-405) ,  Kaspar et al (US Patent application no 20120177605, dated 7/12/2012, filed on 10/11/11, effective filing date 12/19/2008) and Zincarelli et al (Molecular Therapy, 2008, 16, 1073-1080, IDS).
With respect to claims 32 and 38, 43 Cressant et al teach a method of treating mucopolysaccharidosis IIIB, said method comprising the step of administering a rAAV2 or AAV5  comprising  nucleic acid encoding a-N-acetylglucosamidinase to a subject in need thereof, wherein mannitol is not administered prior to the administration of the rAAV. Specifically, Cressant teaches administering adeno-associated virus serotype 2 (AAV2) or 5 (AAV5) coding for NaGlu directly to the brain of the subject in need thereof via injection in the striatum showing expression of NaGlu in neuron intracellular organelles, including lysosomes (abstract). It is further disclosed that NaGlu delivery reversed GM2 and GM3 ganglioside overload (see figure 7). Cressant et al further teaches testing inflammatory pathology in untreated mouse that is reduced in which NaGlu is present at physiological or supraphysiological levels (see figure 8, page 10237, col. 2). Cressant differs from claimed invention by not explicitly disclosing the use of about 1x1013 vg/kg or more rAAV9 as gene therapy vector to deliver a- N- acetylglucosamidinase. 
Manfredsson teaches previous studies have shown that rAAV injections directly into brain result in robust but relatively local transduction. It is further disclosed that the local delivery methods are advantageous when attempting gene therapy for neurological disorders that result from neuropathology that is localized to a specific anatomical region or anatomical circuitry such as in the case of Parkinson’s disease. In contrast, treatment of neurological disorders that are due to single-gene defects would require transduction of large proportions of the brain or spinal cord, respectively. Manfredsson states widespread CNS transduction by intraparenchymal injections are not optimal (see page 403, col. 1, para. 2). Manfredsson cites Foust et al to disclose that peripheral intravascular (i.v) administration of rAAV9 in a subject resulted in a widespread transduction of vector either the spinal cord or the brain. It is further disclosed that a significant portion of non-neuronal cells in the brain and the spinal cord are infected with rAAV (see page 403, col. 2, para. 2). Manfredsson et al disclose while brain 
 Kaspar et al teach a method of delivering a polynucleotide across the BBB in CNS and peripheral nervous system in a subject having MPSIIIB (see para. 30), said method comprising intravenously administering a rAAV9 with a genome including the polynucleotide of interest to a patient, wherein the rAAV9 (see para. 16, 98 and example 3), wherein dosages of rAAV may range from about 1x1011 vg/kg to 1x1016 or more viral genomes per kilogram body weight in an adult (see para. 51).  Kaspar et al differ from claimed invention by not explicitly disclosing widespread somatic expression of AAV encoding protein of interest. 
However, prior to instant invention, art explicitly reported intravenously delivered rAAV9 exhibited broad tropism in peripheral tissues in a distinct pattern, as evident from the teaching of Zincarelli et al. The art teaches intravenous injection of AAV9 and tested the expression in all the somatic tissues including heart and liver (page 1077, col. 1, para. 2 and figure 5). It is further disclosed that among all the serotype AAV 9-injected animals displayed the most intense expression with strong localization of luciferase expression to the upper abdomen. It is further disclosed that AAV9 having a more general distribution of expression throughout the body (Figure 3c and figure 4).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of gene delivery of a gene of interest in CNS of  a subject in need thereof  as disclosed by Cressant by substituting the conventional AAV2 or AAV5 vector of Cressant  with  rAAV9 as disclosed by Kaspar,  in order to more efficiently deliver transgene at the target tissue of CNS and peripheral nervous system of said subject in need thereof without using mannitol, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so as prior art recognized that ssAAV9 vectors are more efficient with improved and persistent transgene expression in CNS and peripheral nervous system (supra). Additionally, it would have been further obvious for one ordinary skill in the art to use AAV of serotype 9 as prior art recognized rAAV9 being only viral vector that crosses BBB and widespread express transgene throughout CNS and somatic tissue  (supra). One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully teach delivering gene of interest in CNS across BBB and peripheral nervous system by intravenously administering conventional  rAAV9, while  Kaspar provided advantage of using rAAV9  vector (supra). The resulting effect of administering AAV encoding gene of interest on CNS and peripheral nervous system would be implicit because Kaspar explicitly reported that use of systemic delivering AAV9 across the blood brain barrier to the central and peripheral nervous system (see Kaspar para. 17) and somatic tissue (see Zincarelli Figure 3c and figure 4). Therefore, one of ordinary skill in the art would have combined the teaching of Cressant, Manfredsson to more efficiently deliver gene of interest as disclosed by Kaspar using the AAV9 vector. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www.uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf). Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary. 

Response to arguments
Applicants disagree with the rejection arguing Cressant is absolutely silent with regard to the use of mannitol. Cressant fails to provide any disclosure of mannitol. And, contrary to the Examiner’s belief, Cressant’s failure to recite a feature of a claim is not equivalent to Cressant’s disclosure, teaching, suggestion, or motivation to administer a rAAV2 or rAAV5 encoding NAGLU in the absence of mannitol. Applicant argues that Examiner’s obviousness rejections are not based on a person of ordinary skill in the art. Applicant in part rely on the teaching of Fu 2007, McCarty 2009, and Carty 2010, as described above, a person of ordinary skill in the art would administer mannitol prior to administration of an AAV-NAGLU vector for the treatment of MPS NIB because Fu 2007, McCarty 2009, and Carty 2010 clearly demonstrate the therapeutic benefit and clinical significance of mannitol pretreatment, with Fu 2007 and McCarty 2009 demonstrating a specific advantage in the context of treating MPS NIB by administering AAV-NAGLU. Thus, the exclusion of mannitol pretreatment in the method recited in claim 32 is non-obvious to a person of ordinary skill in the art because such an exclusion contradicts the common belief that mannitol pretreatment is beneficial for improving AAV distribution and expression in the brain. Applicant also argues that there is no reasonable expectation of success that a single-stranded AAV could be used to express NAGLU at sufficiently effective levels to treat MPS NIB. Specifically, Fu 2007 discloses that “conventional single-stranded rAAV-NaGlu [s/c, NAGLU] vector used in this study would be expected to transduce cells less efficiently than the self-complementary AAV-GFP vector, resulting in a smaller number of cells transduced by i.v. delivery.” Fu 2007, page 1072, right column. Because the successful treatment of MPS NIB requires the efficient delivery and expression of NAGLU in the brain, a person of ordinary skill in the art would have no reasonable expectation of success that an rAAV9 comprising a single-stranded genome expressing NAGLU could be used to treat MPS NIB when Fu 2007 clearly teaches that single-stranded AAVs transduce cells less efficiently that self-complementary AAVs. Applicant continue to argue that claim 32’s recitation of  “wherein mannitol is not administered to the patient prior to administering the rAAV9” are counterintuitive in view of the teachings in the art that (a) single-stranded AAVs are less efficient at transducing cells than self-complementary AAVs; and (b) the benefit of administering mannitol prior to AAV administration to improve AAV distribution and 
 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further engaged in selective reading of the teachings of Cressant et al. to formulate the grounds for not teaching the invention. Claims are drawn to one active step of intravenously administering rAAV9 comprising a single-stranded genome expressing a-N-acetylglucosaminidase (NAGLU) polynucleotide, wherein mannitol is not administered to the patient prior to administering the rAAV9. Cressant et al teach a method of treating mucopolysaccharidosis IIIB, said method comprising the step of directly administering a rAAV2 or AAV5 comprising nucleic acid encoding a-N-acetylglucosamidinase showing expression of NaGlu in neuron intracellular organelles, including lysosomes that reversesGM2 and GM3 ganglioside overload (see figure 7). Applicant’s argument that Cressant fails to provide any disclosure of mannitol does not mean there is any explicit or implicit suggestion, or motivation to administer a vector encoding NAGLU in the presence of mannitol. In fact, lack of any explicit or implicit disclosure on mannitol is indicative of method disclosed in Cressant is performed in absence of mannitol particularly since it involves direct administration of AAV into CNS and therefore no requirement of using BBB disrupting agent such as mannitol. 
In response to applicant’s argument on relying on Fu 2007, McCarty 2009, and Carty 2010 to argue therapeutic benefit of using mannitol pretreatment, it is emphasized that each of these reference teach intravenous or intra-arterial injection of AAV encoding hNaGlu that require pre-treatment with mannitol. For instance, McCarty states
 “ BBB is a cellular interface between the blood circulation and the CNS, formed mainly by capillary endothelial cells with tight junctions, and enhanced by surrounding cells.. presence of the BBB is the most critical challenge to developing therapies for CNS diseases, especially global CNS disorders, as targeting the entire CNS can be most effectively achieved only by systemic delivery through vasculature (See McCarty et al , 2009, cited by applicant, page 1340, col. 2, para. 2). Mannitol, a well-characterized osmotic agent, has long been administered by intravascular infusion in routine medical practice for various purposes, the most important of which has been the temporary opening of the BBB.13 Earlier animal experiments have shown that disrupting the BBB with mannitol by an intra (carotid)- arterial (IA) injection made the BBB 
Likewise, Carty et al 2010 is not relevant to the method as claimed because the teaching of Carty pertains to combination of rAAV9 and novel convection enhanced delivery (CED) with or without mannitol. In the instant case, claim as recited do not require CED delivery. Further, Carty states “rAAV9 with systemic mannitol pretreatment (Fig. 5A, E–F) and those that did not receive mannitol (Fig. 5A–C), we observed no significant differences in GFP expression in either the ipsilateral or the contralateral hippocampus” (Fig. 5H). These results show no significant advantage of rAAV9 with systemic mannitol pretreatment using CED delivery of transgene to CNS. In view of foregoing, it is apparent that use of mannitol was routine for delivering rAAV to CNS for disrupting BBB for optimal delivery of vector. The art of record differ from Fu 2007, and McCarty 2009 because Cressant teach directly injecting the AAV into CNS bypassing BBB and therefore do not require BBB disrupting agent mannitol.
Furthermore, as previously indicated, it is Manfredsson who provide explicit motivation to deliver ssAAV9 via intravenous injection as a safer alternative to direct injection of other vectors into CNS that requires neurosurgery. Manfredsson further teaches direct injection of AAV into brain result in relatively local transduction for neurological disorders that result from neuropathology that is localized. Manfredsson cites Foust et al to disclose that peripheral intravascular (i.v) administration of rAAV9 crosses blood brain barrier and results in a widespread transduction of vector in neuronal and non-neuronal cells. Kaspar/Barkats    teach a method of delivering a ss AAV 9 encoding gene of interest across the BBB in CNS and peripheral nervous system, without pretreatment of mannitol. 
It should be noted that the ultimate goal of using mannitol in prior art is to facilitate AAV delivery via intravenous injection, however, as indicated in prior art summarized by the references of Manfredsson, Kaspar/Barkats all of cited reference teach intravenous injection of rAAV9 crosses BBB without the need of pre-treatment with mannitol or requirement to perform neurosurgery for direct delivery of AAV into CNS. 
In response to applicant’s argument there is no reasonable expectation of success that a single-stranded AAV could be used to express NAGLU, it is noted that instant rejection is an obviousness rejection and not an anticipation rejection. As previously indicated, Cressant  in all somatic tissues, it is applicable to the rejection. In view of foregoing, it is apparent that Ruzo provide reasonable expectation of success in intravenous delivery of rAAV9 to express gene of interest throughout CNS and in somatic tissue, wherein BBB disrupting agent mannitol is not required. Additionally, one of ordinary skill in the art would not be motivated to use ds scAAV9 because of size limitation of transgene along with other regulatory sequence that could be incorporated in ds scAAV as compared to ssAAV. It is generally known in prior art that the DNA packaging capacity of scAAV is limited to half that of the traditional ssAAV vectors due to the fact that a  dimeric  repeat  is  encapsidated (See MaCarty et al Gene Ther  2001, 8:1248–1254, cited as evidence without relying on the rejection). Applicants' selective reading of Cressant et al. ignores the teachings of the reference of Manfredsson, Kaspar/Barkats and Ruzo. There is no requirement for Cressant et al. to teach that which is clearly taught by Manfredsson, Kaspar/Barkats and Ruzo. A person of skill in the art would be motivated to intravenously deliver a-N-acetylglucosamidinase  in CNS of  a subject in need thereof  as disclosed by Cressant by incorporating said gene in ssAAV9 as disclosed by Kaspar/ Barkats and Ruzo, in order to more efficiently deliver transgene at the target tissue of CNS and peripheral nervous system without using any neurosurgery or BBB disrupting agent such as mannitol, with a reasonable expectation of success, at the time of the instant invention. 
On pages 10-11of the applicants’ arguments, Applicant re-iterates and rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
Examiner’s note: Applicant should note that Applicant's arguments and reliance on arguments filed during the prosecution of the prior applications that relied in part on declaration filed under 37 CFR 1.130, 1.131 and 1.132,do not automatically become a part of this application. Where it is desired to rely on an earlier-filed affidavit or declaration, the applicant should make the remarks of record in this application and include a copy of the original affidavit or declaration filed in the prior application (see MPEP 201.06(c) IX).

Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tubert et al (USPGPUB 20130158104, dated 06/20/2013), Fu et al (Gene Therapy (2007) 14, 1065–1077), IDS.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANOOP K SINGH/            Primary Examiner, Art Unit 1632